DETAILED ACTION
Claims 1-12 are pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Priority
This application is a continuation of PCT/CN2017/112914 filed on 11/24/2017.
Drawings
The applicant’s drawings submitted are acceptable for examination purposes. 
Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated 06/28/2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 line 2 recite “by a network device” is vague and indefinite whether a network device refers back to the same “network device” as described in line 1. Since dependent claims 2-4 depend on independent claim 1, they are rejected for the same reason as described hereinabove. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ITU-T (“Distribution of timing information through packet network” in the IDS filed on 06/28/2020 NPL reference 2) refers as ITU-T
Regarding claim 1, ITU-T teaches a network device (Ethernet equipment/device see ITU-T: Section 10.2) synchronization method, comprising: 
receiving, by a network device, a first synchronization status message (SSM) and 5a second SSM (Ethernet device receiving the SSM (see first SSM below) and second 
the first SSM carries a first SSM code indicating a quality level of a first clock source and a first enhanced synchronization status message (eSSM) code indicating the quality level of the first clock source (If a clock in the network supports both the quality level TLV and the enhanced quality level TLV, setting the SSM and the enhanced SSM code according to Table 11-8 and both TLVs being transmitted in an Ethernet synchronization message channel protocol data unit, ESMC PDU (corresponding to the first SSM), see ITU-T: Section 11.3.2.1 (QL generation); table 11-8), and 
the second SSM carries a second SSM code indicating a quality level of a 10second clock source (Option 1 in the network, if a quality level TLV is supported by one clock in the network, the SSM code is set according to Table 11-7 and quality level TLV (corresponding to the second SSM)  the enhanced quality level TLV uses a clock eEEC see ITU-T: 11.3.2.1 (QL generation); table 11-7), the second SSM lacking an eSSM code indicating the quality level of the second clock source, and a value of the first SSM code being equal to a value of the second SSM code (the SSM codes for the two clock are equal see Table 11-7 and Table 11-8); and 
when a value of the first eSSM code is less than 0xFF, calibrating, by the network device, a frequency of the network device based on a timing signal of the 15first 
Regarding claim 2, ITU-T taught the method according to claim 1 as described hereinabove. ITU-T further teaches wherein the method further comprises: when the value of the first eSSM code is equal to 0xFF, and a value of a number of cascaded synchronous Ethernet equipment clocks from the nearest synchronization supply unit/primary reference clock in the first SSM is less than 0xFF, calibrating, by 20the network device, the frequency of the network device based on the timing signal of the first clock source (The first SSM is provided with possibility of supporting enhanced synchronization protocol and when eSSM code is equal to 0xFF and SSM codes (0x20 0x21 and 0x22) are less than 0xFF (See Table 11-8; section 11.3.2.1) and synchronization based on the performance characteristics of the system clocks see ITU-T: Table 11-8; Section 11-3).
Regarding claim 3, ITU-T taught the method according to claim 1 as described hereinabove. ITU-T further teaches wherein the method further comprises: when the value of the first eSSM code is equal to 0xFF, the value of the number of cascaded synchronous Ethernet equipment clocks from the nearest synchronization 25supply unit/primary reference clock in the first SSM is equal to 0xFF, and a value of a number of cascaded enhanced synchronous Ethernet equipment clocks from the nearest synchronization supply unit/primary reference clock in the first SSM is less than 0xFF, 
30 Regarding claim 4, ITU-T taught the method according to claim 1 as described hereinabove. ITU-T further teaches wherein the method further comprises: when the value of the first eSSM code is equal to 0xFF, the value of the number of cascaded synchronous Ethernet equipment clocks from the nearest synchronization 25Attorney Docket No.: 088963-1192888 (105800US) supply unit/primary reference clock in the first SSM is equal to 0xFF, the value of the number of cascaded enhanced synchronous Ethernet equipment clocks from the nearest synchronization supply unit/primary reference clock in the first SSM is equal to 0xFF (The first SSM is provided with possibility of supporting enhanced synchronization protocol and when eSSM code is equal to 0xFF and SSM codes (multiple of values equal to 0xFF (See Table 11-8; section 11.3.2.1)), and a value of a synchronous Ethernet master identifier (SyncE Master ID) in 5the first SSM is less than OxFFFFFFFFFFFFFFFF (SyncE clock identity based  on the different choices see ITU-T: Section 11.3.1.3), calibrating, by the network device, the frequency of the network device based on the timing signal of the first clock source (synchronization based on the performance characteristics of the system clocks see ITU-T: Table 11-8; Section 11-3)
asdADSGREQTR Regarding claim 5, ITU-T teaches a network device (Ethernet equipment/device see ITU-T: Section 10.2), comprising: 

wherein the instructions, when executed by the processor, cause the network device to be configured to: 
receive a first synchronization status message (SSM) and a second SSM (Ethernet device receiving the SSM (see first SSM below) and second SSM (see second SSM below), where Ethernet device operates in a synchronous mode of operation, each NE being connected to a synchronous supply unit (SSU), a selector in the NE being used for source selection of the system clock ; the SSM codes have different choices see ITU-T: section 10.2; Section 11 “SSM for synchronous Ethernet”), 
wherein 
the first SSM carries a first SSM code indicating a quality level of a first clock source and a first enhanced synchronization status message (eSSM) code 15indicating the quality level of the first clock source (If a clock in the network supports both the quality level TLV and the enhanced quality level TLV, setting the SSM and the enhanced SSM code according to Table 11-8 and both TLVs being transmitted in an Ethernet synchronization message channel protocol data unit, ESMC PDU (corresponding to the first SSM), see ITU-T: Section 11.3.2.1 (QL generation); table 11-8), and 
the second SSM carries a second SSM code indicating a quality level of a second clock source, the second SSM lacking an eSSM code indicating the quality level of the second clock source, and a value of the first SSM code being equal to a value of the second SSM code (Option 1 in the network, if a quality level TLV is supported by 
20when a value of the first eSSM code is less than 0xFF, calibrate a frequency of the network device based on a timing signal of the first clock source (when selecting a signal with higher accuracy when the enhanced SSM code of the eEEC is 0x22 which is less than 0xFF and if a clock does not support enhanced quality level TLV, discarding its TLV in the clock chain and synchronization based on the performance characteristics of the system clocks see ITU-T: Table 11-8; Section 11-3).
















Regarding claims 6-8, they are rejected for the same reason as claims 2-4 as set forth hereinabove.
Regarding claims 9-12, they are rejected for the same reason as claims 1-4 as set forth hereinabove.
REgarding 
Conclusion
The prior art considered pertinent, but not relied upon above includes the following:
Robitaillet et al. (US 2016/027737 A1) discloses method of simplifying the implementation of Synchronous Ethernet on an Ethernet device having a first port and a second port device using a predetermined protocol and signaling, comprises delivering 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897.  The examiner can normally be reached on Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


GUANG W. LI
Primary Examiner
Art Unit 2478


June 17, 2021
/GUANG W LI/Primary Examiner, Art Unit 2478